Justice PLEICONES.
I concur in part and dissent in part. I agree that the two issue rule precludes our review of Lewis’s appeal of the judgment in Atlantic’s favor. I further agree that the issue of the security deposit was raised by the pleadings, and that a defense witness testified to Lewis’s rationale for not returning the deposit. I also agree that the master neglected to rule on the security deposit issue, that Atlantic filed a Rule 59(e) motion, that Lewis did not respond to this request, and that the master filed an amended order requiring Lewis to return the security deposit to Atlantic. Our rules of issue preservation require that where a trial judge rules upon a new issue in response to a party’s Rule 59(e) motion, the other party must challenge that new ruling by making its own Rule 59(e) motion in order to preserve the issue for appellate review. Coward Hund Constr. Co., Inc. v. Ball Corp., 336 S.C. 1, 518 S.E.2d 56 (Ct.App.1999); Pelican Bldg. Ctrs. v. Dutton, 311 S.C. 56, 427 S.E.2d 673 (1993). In my opinion, the issue whether the master erred in ordering Lewis return the security deposit is not before us as she made no Rule 59(e) motion challenging the master’s amended order. Coward Hund, supra; Pelican Bldg. Ctrs., supra.
I would affirm the decision of the Court of Appeals.